Matter of Lashawn L. (2015 NY Slip Op 03263)





Matter of Lashawn L.


2015 NY Slip Op 03263


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Acosta, J.P., Saxe, Moskowitz, Richter, JJ.


14847

[*1] In re Lashawn L., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Pamela Seider Dolgow of counsel), for presentment agency.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about October 30, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act that, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed her on probation for a period of 18 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The record supports the inference that when appellant threw three textbooks at her teacher, hit her in the face with the top of a box, and then threw a large, hard-edged eraser at her, appellant intended to cause physical injury, a natural and likely consequence of such acts (see People v Getch, 50 NY2d 456, 465 [1980]; Matter of Mike R., 121 AD3d 433 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK